DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 is constructed as a hybrid claim. The claim has preamble specifies an apparatus claim performing a method of independent claim 1. A single claim covering both an apparatus and a method of use of that apparatus fails to meet the requirement of 35 USC 112, because it is unclear whether infringement occurs when a product that would allow the user to perform the method steps, or instead when the user actually performs the steps (IPXL Holdings v. Amazon, Fed. 2005). 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in 


Claims 1, 4, 7, 9, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,031,774).

Referring to claims 1, 9 and 19, Chen discloses a computer-implemented method of scheduling tasks (fig. 5, steps 500) in a processor (fig. 1, system 100), the method comprising:
	receiving, at a scheduler (fig. 1, scheduler 124), a plurality of tasks (fig. 2, jobs 202/204/206) that are ready to be executed;
	adding the received tasks to a task pool (fig. 4, job queue; 3:2-17); and
	in response to determining that an additional task (fig. 6, any of jobs 602/604/606) can be executed by the processor, selecting a task (fig. 4, combination of computing jobs 406) from the task pool based on a comparison of indications of resources (fig. 5, compare resource threshold 508) used by tasks being executed (fig. 5, available/used computing resource 506; 14:20-22, real-time resource available for scheduling) and indications of resources used by individual tasks (fig. 5, resource required for job 502/504) in the task pool; and
	executing the selected task (fig. 5, execute the job combination 512).



	As to claims 7 and 15, Chen discloses the method of claim 1, wherein the task is selected based on the comparison of indications of resources and one other criterion (fig. 2, such as exp. Duration of each job phase).

Allowable Subject Matter
Claims 2-3, 5-6, 8, 10-11, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Those additional features to enable task selections as recited in claims 2, 5-6, 8, 10-11, and 13-16. Those features clarifies the approaches of how the tasks are selected from task pool for execution such that they are not found in any prior art in records. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 9,740,526 discloses job scheduling algorithm to multiple CPUs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182